942 F.2d 792
NOTICE: Ninth Circuit Rule 36-3 provides that dispositions other than opinions or orders designated for publication are not precedential and should not be cited except when relevant under the doctrines of law of the case, res judicata, or collateral estoppel.Mark LARUE, Plaintiff-Appellant,v.James BLODGETT, Superintendent, Defendant-Appellee.
Nos. 91-35203, 91-35204.
United States Court of Appeals, Ninth Circuit.
Submitted Aug. 23, 1991.*Decided Aug. 29, 1991.

Before BROWNING, FARRIS, and WILLIAM A. NORRIS, Circuit Judges.


1
MEMORANDUM**


2
Mark LaRue, a Washington state prisoner, appeals pro se the district court's orders denying his motions to preliminarily enjoin prison officials from restricting his access to the prison law library, to documents gathered from other inmates, and to his own legal and personal property.


3
LaRue's motions for preliminary injunction were filed on October 29, 1990 and October 30, 1990.   On December 31, 1990 the district court denied these motions.   The prison officials filed a motion for summary judgment on March 29, 1991.   On May 23, 1991, the district court issued a final judgment granting the motion for summary judgment and dismissing LaRue's complaint with prejudice.


4
We have previously held that the denial of preliminary injunctive relief merges into a final judgment precluding our consideration of an injunctive appeal.   See SEC v. Mt. Vernon Memorial Park, 664 F.2d 1358, 1361-62 (9th Cir.), cert. denied, 456 U.S. 961 (1982).   Accordingly, LaRue's appeal from the district court's denial of preliminary injunctive relief is dismissed as merged.   See id.


5
DISMISSED.



*
 The panel unanimously finds this case suitable for decision without oral argument.   Fed.R.App.P. 34(a) and 9th Cir.R. 34-4


**
 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir.R. 36-3